DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Claim Objections

Claims 6-8 objected to because of the following informalities:  
-- IO -- is abbreviated in claims 6-8.  
Appropriate correction is required.


Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

"execution nodes that execute", "resource allocation control device that control",  in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The following claim terms lack proper antecedent basis:
-- the amount of hardware -- in claim 1 line 2, claim 10 line 2.
-- the correspondence relationship -- in claim 1 line 6, claim 9 line 8, claim 10 line 6.
-- the performance -- in claim 1 line 7, claim 9  line 9, claim 10 line 7.
-- the operation -- in claim 3 line 7.
-- the feasible performance -- in claim 6 line 6.
-- the hardware resource amount -- in claim 9 lines 3-4.
-- the target performance -- in claim 9 line 13, claim 10 line 10.

The following claim language is not clearly understood:

Claim 1 lines 7-8 recites performance that can be implemented by the software by the hardware. It is unclear what is being referred by performance and if the performance of the software or hardware is being recited. It is also unclear if the performance is being implemented or the software is being implemented.

Claim 1 lines 8-9 recites “implemented by the software by the hardware of the resource amount”. It is unclear what is being referred by hardware of the resource amount.

Claim 1 line 3 recites “software executed on the node” and later in line 12 recites “processor receives a target performance by the software”. It is unclear target performance is received by the software being executed on the node or from other/external software.

Claim 1 lines 16-17 recites “sets to allocate hardware”. It is unclear if the hardware is allocated or not allocated.

Claim 1 lines 19-20 recites “correct the performance resource amount information”. It is unclear what is being referred by “correct” (i.e. if the information is incorrect before correcting or adjusted/adapted). It is also unclear if the correction of the performance resource amount information is based on the execution information, which is also based on the determined based on the performance resource amount information (i.e. correction of the information is based on the information being corrected).

Claim 3 line 9 recites “resource amount of hardware necessary for implementing” and in line 13-14 recites “resource amount of hardware to be allocated on the software”. It is unclear what is the distinction between the necessary and allocated hardware. It is also unclear if the hardware is allocated on the software or allocated to the software.
 
Claim 8 line 6 recites “seldom” executed. “seldom” is not definite.

Claim 7 recites resource amount for each type of IO operation. It is unclear what are the types of IO operations and if these type of IO operation is being considered separately or collectively. 

Claims 9 and 10 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application. 
 
Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 9-10 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1
Claim 1 recites a device comprising a processor, which falls within the “machine/manufacture” category of 35 U.S.C. § 101. Claim 9 recites a computer system comprising execution nodes…hardware resource of the execution node, which falls within the “machine/manufacture” category of 35 U.S.C. § 101. Claim 10 recites method”, which falls within  the “process” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One

Independent claim 9 recites the following steps:

[i]	one or more execution nodes that execute software; and 
[ii]	a resource allocation control device that controls the hardware resource amount of the execution node assigned to the software, 
[iii]	wherein the resource allocation control device stores performance resource amount information indicating the correspondence relationship between the resource amount of the hardware and the performance that can be implemented by the software by the hardware of the resource amount, 
[iv]	receives the target performance by the software, 
[v]	determines the hardware resource amount required to achieve the target performance based on the performance resource amount information, and 
[vi]	sets the execution node so that the hardware of the determined resource amount is allocated to the software.

The process described by step [v] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus step [v] recites the abstract concept of [m]ental processes.” Id. For example, in step [v], “determines the hardware resource amount required to achieve the target performance based on the performance resource amount information” which is equivalent to determining the amount based a given mapping between the resource and performance and may be performed by human mind alone and/or with the aid of pen and paper.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Thus, claim 9 recites a judicial exception. For these similar rational,  claim 10 recites judicial exception.

Step 2A, Prong Two

Because claims 9, and 10 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 also recites elements in steps [i]-[iv] and [vi] as described above. Steps [i] and [ii] recites the technological environment consisting of execution nodes (i.e. generic computers) and resource allocation device for controlling the amount of resource allocation to the software (i.e. generic computing component e.g. operating systems)  for implementing abstract idea and may not be considered either inventive or improving technology and/or technical fields. Therefore, steps [i] and [ii] do not integrate the abstract idea into practical application. Step [iii] recites “storing performance relationship between the resource amount of the hardware and the performance of the software” and is equivalent to gathering information and falls into insignificant extra solution activity  and may not integrate the abstract idea into practical application. Step [iv] recites “receiving the target performance by the software” and resembles the insignificant pre-solution activity of collecting information. Step [vi] recites “sets the execution node so that the hardware of the determined resource amount is allocated to the software”, which resembles the insignificant post-solution activity of allocating resource based on the abstract idea of determining amount of resource based on mapping of resources to performance See MPEP 2106.05(g). Therefore, these additional steps, alone or in combination, may neither be considered inventive nor provide improvement to the technology or technical field and may not integrate the abstract idea into practical application. The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For these similar rational,  claim 10 recites judicial exception without integrating the abstract idea into practical applications.

Thus, claims 9 and 10 are directed to a judicial exception because claims 9 and 10 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 9 and 10 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.

Additional claim elements recited in step [i] includes one or more execution nodes that execute software, which is example of generic processing. Additional claim elements recited in step [iii] includes storing performance resource amount information, which is an example of storing information. Additional claim elements recited in step [iv] includes receiving the target performance, which is an example of data gathering/receiving. It has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. Additional claim elements recited in steps [vi] includes “sets the execution node so that the hardware of the determined resource amount is allocated to the software”, which is an example of assigning/scheduling of resources and is an example insignificant post-solution activity. Cited prior arts (PTO-892, IDS)  provide further support for these additional claim elements as commonly known and used by one of ordinary skills in the art and therefore are considered well-understood, routine, or conventional. Further, Specification do not provide indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claim 9 is not directed to significantly more than a patent ineligible concept. For these similar rational,  claim 10 is also not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US Pub. No. 2014/0380307 A1, hereafter Zhu) in view of Kaneko et al. (US Pub. No. 2015/0378848 A1, hereafter Kaneko).
Both Zhu and Kaneko were cited in the IDS filed on 04/18/2022.


As per claim 1, Zhu teaches the invention substantially as claimed including a resource allocation control device (fig. 1 Application resource allocation module 108) that controls the amount of hardware resources of a predetermined node to be allocated to software executed on the node ([0003] resource pool, set of virtual machines, resource allocation [0022] fig. 1 host computers, support, one or more client, software application/process, VM [0037] application resource allocation module 108, compute resource control settings, VMs and/or RPs, application, computer resources), the device comprising: 
a storage unit (fig 1 storage 104 fig. 2 memory 222) that stores performance resource amount information indicating the correspondence relationship between the amount of hardware resources and the performance that can be implemented by the software by the hardware of the resource amount ([0040] fig. 5 application sensor module 504 System sensor module 506 application resource module 500, application level performance metrics, usage performance counter [0041] fig. 5 model builder 510 construct and iteratively refine a model for the observed application performance as a function of the VM-level resource allocations [0044] relationship between the resource allocations to application and its normalized performance, equation1); and 
a processor connected to the storage unit (fig. 2 processor 224 memory 222), wherein the processor 
receives a target performance by the software ([0003] user-defined service level objectives SLO [0037] application SLO requirements), 
determines the amount of hardware resources required to implement the target performance ([0003] desired individual VM level resource settings, determined, inverting the function to compute the target resource allocation, meet SLO [0037] compute resource control settings for VMs and/or RPs associated with applications,  one or more computer resources, application SLO requirements are met [0068] fig. 8 set of desired individual VM-level resource settings corresponding to the target resource allocations is determined 806)  based on the performance resource amount information ([0003] model, observed application performance as a function of current VM-level resource allocations [0069] fig. 8 model for observed performance of an application running in the distributed computer system as a function of current VM-level resource allocations is constructed 802 804 [0048] fig. 6 desired resource reservation is computed 606), and 
sets to allocate hardware of the determined resource amount to the software ([0003] desired VM-level resource settings, RP-level resources settings, application, VM-level resource setting, selectively applied [0068] actuator, configured, apply the final VM-level and RP-level resource settings and/or RP-level resource setting, as determined by RP managers, may be set by the actuator [0069] RP-level resource settings, VM-level resource settings, determined, based on, set of desired individual VM-level resource settings, current RP-level resource settings, available resource capacity [0048] fig. 6 desired resource reservation is computed 606)
obtains execution information of the software ([0005] observed performance of the application as a function of current VM-level resource allocation [0048] fig. 6 desired resource reservation is computed 606 measured application performance 608), and 
correct the performance resource amount information based on the execution information ([0041] iteratively refine a model for the observed application performance as a function of the VM-level resource allocations [0044] model, self-adaptive, parameters are re-estimated, control interval time t, model is updated periodically to adapt to changes in the workload and/or system conditions).  

Zhu doesn’t specifically teach device comprising storage that stores performance resource amount information.

Kaneko, however, teaches device (fig 2 management computer 201) comprising storage that stores performance resource amount information (fig. 2 storage resource 211 [0039] management computer, storage resource, stores, service level information, operation schedule, configuration change scheme [0055]), and a processor connected to the storage unit (fig. 2 CPU 212 Storage resource 211 ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Zhu and Kaneko of storage resource within the management computer storing service level information and configuration change scheme to improve efficiency and allow storage unit that stores performance resource amount information to the method of Zhu as in the instant invention. The combination of cited analogous arts (Zhu [0003] Kaneko [0001] ) would have been obvious because applying known method of storing the service level information and configuration change scheme in a storage unit within the management node as taught by Kaneko to the resource allocation based on desired performance using resource-performance relationship information as taught by Zhu to yield predictable result of a device with storage unit that stores performance resource amount information with reasonable expectation of success and motivated with improved efficiency ( Zhu [0002] Kaneko [0036] [0037] ).

As per claim 2, Zhu teaches the resource allocation control device (fig. 1 Application resource allocation module 108) according to claim 1, wherein 
the execution information of the software includes processing contents, processing time and used resource amount ([0003] application running [0005] observed performance of the application, VM-level resource allocation fig. 2 VMs 220 App 234  guest OS 232 [0032] processor time i.e. CPU cycles [0040] resource utilization statistics, per-VM CPU/memory utilization ), and 
the performance resource amount information is corrected to resolve a difference between performance calculated from the execution information and performance based on the performance resource amount information ([0041] iteratively refine a model for the observed application performance as a function of the VM-level resource allocations [0044] model, self-adaptive, parameters are re-estimated, control interval time t, model is updated periodically to adapt to changes in the workload and/or system conditions).  

As per claim 3, Zhu teaches the resource allocation control device according to claim 1, wherein a plurality of operations are included for implementation of the software (fig. 2 host 200 multiple VMs 220 Apps 234 guest Oss232 [0032] software processes such as VMs), 
the node has plural kinds of hardware (fig. 2 host 200 memory 222 processor 224 network interface 228), 
the performance resource amount information is created ([0005] construct a model for observed performance) for each combination of the operation and each of the kinds of hardware ([0005] observed performance of the application as a function of current VM-level resource allocations), 
resource amount of hardware necessary for implementing target performance by the software is calculated for each combination of the operation and each of the kinds of hardware ([0005] observed performance of the application as a function of current VM-level resource allocations, application controller, invert the function to compute a set of target resource allocations, determine a set of desired individual VM-level resource settings corresponding to the target resource allocations), and 
resource amount of hardware to be allocated on the software is determined ([0057] VM name, requested reservation and allocated reservation).  

As per claim 4, Zhu teaches wherein 
the processor 
changes the resource amount of the hardware to be allocated to the software to a plurality of resource amounts to acquire the performance implemented when each of the plurality of resource amounts is allocated ([0041] construct and iteratively refine a model for the observed application performance as a function of the VM-level resource allocations), 
creates the performance resource amount information based on the allocated hardware resource amount and the implemented performance ([0041] model builder, construct and iteratively refine a model for the observed application performance as a function of the VM-level resource allocations), and 
stores the created performance resource amount information in the storage unit ([0041] fig. 5 model builder 510 construct and iteratively refine a model for the observed application performance as a function of the VM-level resource allocations [0044] relationship between the resource allocations to application and its normalized performance, equation1).  
Kaneko teaches remaining claim elements of stores the performance resource amount information in the storage unit ([0039] management computer, storage resource, stores, service level information, operation schedule, configuration change scheme [0055]).

As per claim 5, Zhu teaches wherein the software is software that is executed on each of a plurality of nodes (fig. 1 clusters, host computers fig. 2 VMs 220 Apps 234) and constitutes a distributed data store that distributes and manages data on the plurality of nodes ([0028] store data for host computers, storage accesses by entities, VMs, file system, network file system, network attached storage, storage managing module, manages the operations of the storage, storage managing module, program executing  on or more computer systems).  

As per claim 6, Zhu teaches wherein the performance resource amount information includes a correspondence relationship between the hardware resource amount for each type of IO operation in the software and the feasible performance ([0041] fig. 5 model builder 510 construct and iteratively refine a model for the observed application performance as a function of the VM-level resource allocations [0044] relationship between the resource allocations to application and its normalized performance, equation1 [0032] any type of input/output operation).  

As per claim 7, Zhu teaches wherein the processor receives the target performance for each IO operation type ([0003] user-defined service level objectives SLO [0037] application SLO requirements [0042] target performance of application),  and determines the required hardware resource amount based on the target performance for one or more IO operation types ([0037] compute resource control settings for VMs and/or RPs associated with applications,  one or more computer resources, application SLO requirements are met [0068] fig. 8 set of desired individual VM-level resource settings corresponding to the target resource allocations is determined 806 [0003] model, observed application performance as a function of current VM-level resource allocations [0069] fig. 8 model for observed performance of an application running in the distributed computer system as a function of current VM-level resource allocations is constructed 802 804 [0048] fig. 6 desired resource reservation is computed 606 [0032] any type of input/output operation).  	
Kaneko teaches remaining claim elements of each type of IO operation (fig 6 read rate MB/S 504 write rate MB/s 505 fig 7 read/write data transfer rate 606 607 fig 10 IOPS).

As per claim 8, Zhu teaches wherein the processor determines the required hardware resource amount based on the target performance for a plurality of the IO operation types ([0037] compute resource control settings for VMs and/or RPs associated with applications,  one or more computer resources, application SLO requirements are met [0068] fig. 8 set of desired individual VM-level resource settings corresponding to the target resource allocations is determined 806), excluding the target performance for the I/O operation types that are not or seldom executed in the software among the IO operation types in the software.  
Kaneko teaches remaining claim elements of target performance for a plurality of the IO operations types, excluding the target performance for the IO operations types that are not or seldom executed in the software among the IO operations types in the software (fig 6 read rate MB/S 504 write rate MB/s 505 fig 7 read/write data transfer rate 606 607 fig 10 IOPS).

Claim 9 recites a computer system for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 10 recites a resource allocation control method for elements of claim 1. Therefore, it is rejected for the same rational.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Alatorre et al. (US 2016/0170665 A1) teach scheduling transfer of data.
Minder et al. (US 2017/0083603 A1) teach co-derived data storage patterns for distributed storage systems.
Suzuki; Shigeto et al. (US 10417050 B2) teach Apparatus and method to control calculation resources of an information processing device based on predictive values of reference data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195